EXECUTION COPY

Series I Preferred Stock PURCHASE AGREEMENT

This Series I Preferred Stock Purchase Agreement (this "Agreement"), is made and
entered into as of November 7, 2003, by and among Exabyte Corporation, a
Delaware corporation (the "Company"), and Imation Corp., a Delaware corporation
("Purchaser").

1. Authorization of Sale of the Shares

The Company has authorized the sale of 1,500,000 shares (the "Shares") of Series
I Preferred Stock, par value $.001 per share (the "Series I Preferred Stock"),
of the Company. The Series I Preferred Stock has the terms and conditions set
forth in the Certificate of Designations set forth in the Company's Certificate
of Incorporation as amended.

2. Agreement to Sell and Purchase the Shares

     2.1 Purchase and Sale

Subject to the terms and conditions of this Agreement, Purchaser agrees to
purchase, and the Company agrees to sell and issue to Purchaser at the Closing
(as defined below), 1,500,000 Shares. The Company acknowledges that Purchaser
has received and reviewed the Company Documents (as defined below).

     2.2 Purchase Price

The purchase price of each Share shall be $1.00 in cash.

3. Delivery of the Shares

The purchase and sale of the Shares (the "Closing") shall occur at the executive
offices of the Company at 2:00 p.m. (local time) on the date of this Agreement
or at such other time and date as may be agreed by the parties (the "Closing
Date").

     3.2 Closing Deliveries

At the Closing, the Company shall authorize its transfer agent (the "Transfer
Agent") to issue to Purchaser one or more stock certificates registered in the
name of Purchaser, or in such nominee name(s) as designated by Purchaser in
writing, representing the number of Shares purchased by Purchaser at the Closing
pursuant to Section 2 above and bearing an appropriate legend referring to the
fact that the Shares were sold in reliance upon the exemption from registration
provided by Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 under the Securities Act. The Company will
deliver such certificate(s) (the "Certificates") against delivery of payment for
such Shares by the Purchaser. Prior to the Purchaser's delivery of payment for
the Shares, the Company will deliver via facsimile a copy of the Certificates to
be delivered at the Closing to Purchaser (at its fax number indicated on the
signature page attached hereto).

     3.4 Closing Conditions

          (a)

The Company's obligation to complete the purchase and sale of the Shares at the
Closing shall be subject to the following conditions, any one or more of which
may be waived by the Company:



               (i)

receipt by the Company of same-day funds in the full amount of the purchase
price for the Shares being purchased at the Closing under this Agreement; and



               (ii)

the accuracy in all material respects of the representations and warranties made
by Purchaser and the fulfillment in all material respects of those undertakings
of Purchaser to be fulfilled on or before such Closing; and



               (iii)

the Company shall have received the approval of holders of its Series H and
Series I preferred stock as may be required by the Company's Certificate of
Incorporation and a purchase agreement with such holders of the Series I
preferred stock.



          (b)

The Purchaser's obligation to accept delivery of such stock certificates and to
pay for the Shares evidenced by the certificates at the Closing (except as
otherwise indicated below) shall be subject to the following conditions, any one
or more of which may be waived by Purchaser with respect to Purchaser's
obligation:



               (i)

the representations and warranties made by the Company in this Agreement shall
be accurate in all material respects (except to the extent any representation
and warranty is already qualified by materiality, in which case it shall be true
and correct in all respects) and the undertakings of the Company to be fulfilled
on or prior to such Closing shall have been fulfilled in all material respects;



               (ii)

the Company shall have delivered to Purchaser a certificate executed by the
chairman of the board or president and the chief financial or accounting officer
of the Company, dated as of the date of such closing, in form and substance
reasonably satisfactory to Purchaser, to the effect that the representations and
warranties of the Company set forth in Section 4 hereof are true and correct in
all material respects as of the date of this Agreement and as of the date of the
Closing, and that the Company has complied with all the agreements and satisfied
all the conditions in this Agreement on its part to be performed or satisfied on
or before Closing.



4. Representations, Warranties and Covenants of the Company



Except as set forth on the Schedule of Exceptions attached hereto as Exhibit A,
the Company hereby represents, warrants and covenants to Purchaser as follows
(which representations, warranties and covenants shall be deemed to apply, where
appropriate, to each subsidiary of the Company):

     4.1 Organization and Qualification

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted and to enter into and perform its
obligations under this Agreement. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not, singly or in the aggregate, have a material adverse effect on
the condition, financial or otherwise, or the earnings, assets, business affairs
or business prospects of the Company.

     4.2 Capitalization

          (a)

As of the date hereof, the authorized capital stock of the Company consists of
350,000,000 shares of Common Stock and 30,000,000 shares of Preferred Stock, of
which 9,650,000 shares have been designated as Series H Preferred Stock and
10,000,000 shares have been designated as Series I Preferred Stock.



          (b)

As of October 30, 2003, the issued and outstanding capital stock of the Company
consisted of 88,451,109 shares of Common Stock, 1,500,000 shares of Series G
Preferred Stock 7,296,123 shares of Series H Preferred Stock and 7,821,000
shares of Series I Preferred Stock. The shares of issued and outstanding capital
stock of the Company have been duly authorized and validly issued, are fully
paid and nonassessable and have not been issued in violation of or are not
otherwise subject to any preemptive or other similar rights.



          (c)

as of October 30, 2003 the Company has reserved 1,873,000 shares of Common Stock
for issuance upon conversion of the Series G Preferred Stock, 7,296,123 shares
of Common Stock for issuance upon conversion of the Series H Preferred Stock,
13,111,484 shares of Common Stock for issuance upon conversion of the Series I
Preferred Stock, 28,595,194 shares of Common Stock for issuance upon the
exercise of stock options granted or available for future grant under the
Company's stock option plans, and 2,100,000 shares of Common Stock for issuance
upon the exercise of outstanding warrants to purchase Common Stock.



With the exception of the foregoing, there are no outstanding subscriptions,
options, warrants, convertible or exchangeable securities or other rights
granted to or by the Company to purchase shares of Common Stock or other
securities of the Company and there are no commitments, plans or arrangements to
issue any shares of Common Stock or any security convertible into or
exchangeable for Common Stock.

     4.3 Issuance, Sale and Delivery of the Shares

          (a)

The Shares have been duly authorized for issuance and sale to the Purchasers
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement against payment of the consideration set forth in
this Agreement, will be validly issued and fully paid and nonassessable and free
and clear of all pledges, liens and encumbrances. The shares of Common Stock
issuable upon conversion of the Shares (the "Conversion Stock") have been duly
authorized and reserved for issuance and, when issued by the Company upon
conversion of the Shares, will be validly issued and fully paid and
nonassessable and free and clear of all pledges, liens and encumbrances. The
certificates evidencing the Shares are in due and proper form under Delaware
law.



          (b)

The issuance of the Shares and the Conversion Stock is not subject to preemptive
or other similar rights. except as stated in Section 3.4(a) above, no further
approval or authority of the shareholders or the Board of Directors of the
Company will be required for the issuance and sale of the Shares to be sold by
the Company as contemplated in this Agreement or the issuance of the Conversion
Stock.



          (c)

Subject to the accuracy of Purchaser's representations and warranties in Section
5 of this Agreement, the offer, sale, and issuance of the Shares and the
Conversion Stock in conformity with the terms of this Agreement constitute
transactions exempt from the registration requirements of Section 5 of the
Securities Act and from the registration or qualification requirements of the
laws of any applicable state or United States jurisdiction.



     4.4 Financial Statements

The consolidated financial statements included (as exhibits or otherwise) in the
Company's annual report on Form 10-K for the fiscal year ended December 28,
2002, the Company's quarterly report on Form 10-Q for the fiscal quarter ended
March 29, 2003 and the Company's quarterly report on Form 10-Q for the fiscal
quarter ended June 28, 2003 (the "Company Documents") present fairly the
financial position of the Company as of the dates indicated and the results of
their operations for the periods specified. Except as otherwise stated in such
Company Documents, such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis, and
any supporting schedules included with the financial statements present fairly
the information stated in the financial statements. The financial and
statistical data set forth in the Company Documents were prepared on a basis of
accounting consistent with such financial statements.

     4.5 No Material Change

Since June 28, 2003, and except as disclosed in a draft of the Company's
quarterly report on Form 10-Q for the fiscal quarter ended September 27, 2003,

          (a)

there has been no material adverse change or any development involving a
prospective material adverse change in or affecting the condition, financial or
otherwise, or in the earnings, assets, business affairs or business prospects of
the Company, whether or not arising in the ordinary course of business;



          (b)

there have been no transactions entered into by the Company other than those in
the ordinary course of business, which are material with respect to the Company;
and



          (c)

there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.



     4.6 No Defaults

The Company is not in violation of its certificate of incorporation or bylaws or
in material default in the performance or observance of any obligation,
agreement, covenant or condition contained in any material contract, indenture,
mortgage, loan agreement, deed, trust, note, lease, sublease, voting agreement,
voting trust, or other instrument or material agreement to which the Company is
a party or by which it may be bound, or to which any of the property or assets
of the Company is subject.

     4.7 No Actions

There is no action, suit or proceeding before or by any court or governmental
agency or body, domestic or foreign, now pending, or, to the knowledge of the
Company, threatened, against or affecting the Company which, singly or in the
aggregate, might result in any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company, or which, singly or in the aggregate, might materially
and adversely affect the properties or assets thereof or which might materially
and adversely affect the consummation of this Agreement, nor, to the knowledge
of the Company's executive officers without further investigation, is there any
reasonable basis therefore. The Company is not in default with respect to any
judgment, order or decree of any court or governmental agency or instrumentality
which, singly or in the aggregate, would have a material adverse effect on the
assets, properties or business of the Company.

     4.8 Intellectual Property

          (a)

The Company, to the best of its knowledge, owns or is licensed to use all
patents, patent applications, inventions, trademarks, trade names, applications
for registration of trademarks, service marks, service mark applications,
copyrights, know-how, manufacturing processes, formulae, trade secrets, licenses
and rights in any thereof and any other intangible property and assets that are
material to the business of the Company as now conducted and as proposed to be
conducted (in this Agreement called the "Proprietary Rights"), or is seeking, or
will seek, to obtain rights to use such Proprietary Rights that are material to
the business of the Company as proposed to be conducted.



          (b)

The Company does not have actual knowledge of, and the Company has not given or
received any notice of, any pending conflicts with or infringement of the rights
of others with respect to any Proprietary Rights or with respect to any license
of Proprietary Rights which are material to the business of the Company.



          (c)

No action, suit, arbitration, or legal, administrative or other proceeding, or
investigation is pending, or, to the knowledge of the Company, threatened, which
involves any Proprietary Rights, nor, to the knowledge of the Company's
executive officers without further investigation, is there any reasonable basis
therefor.



          (d)

The Company is not subject to any judgment, order, writ, injunction or decree of
any court or any Federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any arbitrator, and has not entered into or is not a party to any
contract which restricts or impairs the use of any such Proprietary Rights in a
manner which would have a material adverse effect on the Company's use of any of
the Proprietary Rights.



          (e)

The Company has not received written notice of any pending conflict with or
infringement upon any third-party proprietary rights.



          (f)

The Company has not entered into any consent, indemnification, forbearance to
sue or settlement agreement with respect to Proprietary Rights other than in the
ordinary course of business. No claims have been asserted by any person with
respect to the validity of the Company's ownership or right to use the
Proprietary Rights and, to the best knowledge of the Company, there is no
reasonable basis for any such claim to be successful.



          (g)

The Company has complied, in all material respects, with its obligations
relating to the protection of the Proprietary Rights which are material to the
business of the Company used pursuant to licenses.



          (h)

To the best knowledge of the Company, no person is infringing on or violating
the Proprietary Rights.



     4.9 Permits

The Company possesses and is operating in compliance with all material licenses,
certificates, consents, authorities, approvals and permits from all state,
federal, foreign and other regulatory agencies or bodies necessary to conduct
the businesses now operated by it, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such permit or
any circumstance which would lead it to believe that such proceedings are
reasonably likely which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would materially and adversely affect
the condition, financial or otherwise, or the earnings, assets, business affairs
or business prospects of the Company.

     4.10 Due Execution, Delivery and Performance

          (a)

This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.



          (b)

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated in this Agreement and the fulfillment of the
terms of this Agreement, including the sale, issuance and delivery of the Shares
and the issuance of the Conversion Stock, (i) have been duly authorized by all
necessary corporate action on the part of the Company, its directors and
stockholders; (ii) will not conflict with or constitute a breach of, or default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, any
contract, indenture, mortgage, loan agreement, deed, trust, note, lease,
sublease, voting agreement, voting trust or other instrument or agreement to
which the Company is a party or by which it may be bound, or to which any of the
property or assets of the Company is subject; (iii) will not trigger
anti-dilution rights or other rights to acquire additional equity securities of
the Company; and (iv) will not result in any violation of the provisions of the
articles of incorporation or bylaws of the Company or any applicable statute,
law, rule, regulation, ordinance, decision, directive or order.



     4.11 Compliance

The Company has conducted and is conducting its business in compliance with all
applicable Federal, state, local and foreign statutes, laws, rules, regulations,
ordinances, codes, decisions, decrees, directives and orders, except where the
failure to do so would not, singly or in the aggregate, have a material adverse
effect on the condition, financial or otherwise, or on the earnings, assets,
business affairs or business prospects of the Company.

     4.12 Contributions

To the best of the Company's knowledge, neither the Company nor any employee or
agent of the Company has made any payment of funds of the Company or received or
retained any funds in violation of any law, rule or regulation.

     4.13 Taxes

The Company has filed all material tax returns required to be filed, which
returns are true and correct in all material respects, and the Company is not in
default in the payment of any taxes, including penalties and interest,
assessments, fees and other charges, shown thereon due or otherwise assessed,
other than those being contested in good faith and for which adequate reserves
have been provided or those currently payable without interest which were
payable pursuant to said returns or any assessments with respect thereto.

     4.14 Prior Offerings

To the Company's best knowledge, all offers and sales of capital stock of the
Company before the date of this Agreement were at all relevant times duly
registered or exempt from the registration requirements of the Securities Act
and were duly registered or subject to an available exemption from the
registration requirements of the applicable state securities or Blue Sky laws.

     4.15 Other Governmental Proceedings

To the Company's knowledge, there are no rulemaking or similar proceedings
before any Federal, state, local or foreign government bodies that involve or
affect the Company, which, if the subject of an action unfavorable to the
Company, could involve a prospective material adverse change in or effect on the
condition, financial or otherwise, or in the earnings, assets, business affairs
or business prospects of the Company.

     4.16 Non-Competition Agreements

To the knowledge of the Company, any full-time employee who has entered into any
non-competition, non-disclosure, confidentiality or other similar agreement with
any party other than the Company is neither in violation of nor is expected to
be in violation of that agreement as a result of the business currently
conducted or expected to be conducted by the Company or such person's
performance of his or her obligations to the Company. The Company has not
received written notice that any consultant or scientific advisor of the Company
is in violation of any non-competition, non-disclosure, confidentiality or
similar agreement.

     4.17 Governmental/ Regulatory Consents

No registration, authorization, approval, qualification or consent with or
required by any court or governmental/ regulatory authority or agency is
necessary in connection with the execution and delivery of this Agreement or the
offering, issuance or sale of the Shares under this Agreement.

     4.18 Securities and Exchange Commission Filings

The Company has timely filed during the past twelve months with the Securities
and Exchange Commission (the "Commission") all documents required to be filed by
the Company under the Securities Exchange Act of 1934, as amended (the "Exchange
Act.").

     4.19 No Integrated Offering

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Shares to the Purchasers. The issuance of the Shares to the Purchasers will not
be integrated with any other issuance of the Company's securities (past, current
or future) for purposes of the Securities Act. The Company will not make any
offers or sales of any security (other than the Shares) that would cause the
offering of the Shares to be integrated with any other offering of securities by
the Company for purposes of any registration requirement under the Securities
Act.

     4.20 No Manipulation of Stock

The Company has not taken and will not take any action in violation of
applicable law that is designed to or that might reasonably be expected to cause
or result in unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.

5. Representations, Warranties and Covenants of Purchaser

     5.1 Securities Law Representations and Warranties

Purchaser represents, warrants and covenants to the Company as follows:

          (a)

Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares representing
an investment decision like that involved in the purchase of the Shares,
including investments in securities issued by the Company, and has requested,
received, reviewed and considered all information it deems relevant in making an
informed decision to purchase the Shares.



          (b)

Purchaser is acquiring the number of Shares set forth in Section 2 above, and
will acquire the Conversion Stock, in the ordinary course of its business and
for its own account for investment (as defined for purposes of the
Hart-Scott-Rodino Antitrust Improvement Act of 1976 and the regulations
thereunder) only, and has no present intention of distributing any of the Shares
or the Conversion Stock nor any arrangement or understanding with any other
persons regarding the distribution of such securities within the meaning of
Section 2(11) of the Securities Act.



          (c)

Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares or the Conversion Stock except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder (the "Rules and Regulations").



          (d)

Purchaser has, in connection with its decision to purchase the number of Shares
set forth in Section 2 above, relied solely upon the Company Documents and the
representations and warranties of the Company contained in this Agreement.



          (e)

Purchaser is an "accredited investor" within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.



          (f)

The Shares and Conversion Shares were not offered to the Purchaser through any
form of general solicitation or general advertisement.



          (h)

The address of Purchaser's office at which the decision to invest in the Shares
was made is set forth on the signature page to this Agreement.



     5.2 Resales of Shares

          (a)

The Purchaser hereby covenants with the Company not to make any sale of the
Shares or the Conversion Stock without satisfying the requirements of the
Securities Act and the Rules and Regulations.



          (b)

Purchaser further covenants that, if requested by the Company or any managing
underwriter for the Company, Purchaser shall not sell or otherwise transfer or
dispose of any Shares or Conversion Stock (other than pursuant to such
registration) during the 60-day period following the effective date of any
registration statement relating to an underwritten public offering of Common
Stock, other than a registration on Form S-4 or Form S-8 or similar forms which
may be promulgated in the future.



     5.3 Due Execution, Delivery and Performance

Purchaser represents and warrants to the Company as follows:

          (a)

This Agreement has been duly executed and delivered by Purchaser and constitutes
a valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms.



          (b)

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated in this Agreement and the fulfillment of the
terms of this Agreement have been duly authorized by all necessary corporate,
agency or other action and will not conflict with or constitute a breach of, or
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of Purchaser pursuant to, any contract,
indenture, mortgage, loan agreement, deed, trust, note, lease, sublease, voting
agreement, voting trust or other instrument or agreement to which Purchaser is a
party or by which it or any of them may be bound, or to which any of the
property or assets of Purchaser is subject, nor will such action result in any
violation of the provisions of the charter or bylaws of Purchaser or any
applicable statute, law, rule, regulation, ordinance, decision, directive or
order.



     5.4 Prohibition on Shorting

Purchaser represents, warrants and covenants to the Company that neither
Purchaser nor its affiliates (a) has ever held or will hold any (i) short
positions in the Company's securities or (ii) put or other option to dispose of
the Company's securities, or (b) has ever entered into or will enter into any
transaction that has the effect of or is equivalent to selling short the
Company's securities.

6. Survival of Representations, Warranties and Agreements

.



Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
Purchaser in this Agreement and in the certificates for the Shares delivered
pursuant to this Agreement shall survive the execution of this Agreement, the
delivery to Purchaser of the Shares being purchased and the payment therefor.

7. Form D Filing; Piggyback Registration Rights

     7.1 Form D Filing

The Company shall file in a timely manner a Form D relating to the sale of the
Shares under this Agreement, pursuant to Securities and Exchange Commission
Regulation D.

     7.2 Piggyback Registration Rights

The Company and Purchase agree to negotiate the terms and conditions of a
registration rights agreement intended to grant Purchaser rights to register its
common stock underlying the Shares through inclusion of such common stock on a
registration statement (other than on Form S-4 or S-8) undertaken by the Company
for any other securities. The grant of such rights is subject to the successful
negotiation of a registration rights agreement between the parties.

     7.3 Indemnification

          7.3.1 Indemnification by the Company

The Company agrees to indemnify and hold harmless Purchaser and each of its
directors and officers against any losses, claims, damages, liabilities or
expenses, joint or several, (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company, which consent
shall not be unreasonably withheld), incurred by Purchaser or its directors and
officers (whether or not involving a third party claim) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon on any material inaccuracy in
the representations and warranties of the Company contained in this Agreement,
or any failure of the Company to perform in a material respect its obligations
under this Agreement; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage, liability or
expense arises out of or is based upon (i) the failure of Purchaser to comply
with the covenants and agreements contained in Section 5.2 of this Agreement
respecting resale of the Securities, or (ii) the inaccuracy of any
representations made by such Purchaser in this Agreement or (iii) any act or
omission on the part of the Purchaser.

          7.3.2 Indemnification by the Purchaser

Purchaser will indemnify and hold harmless the Company and each of its directors
and officers against any losses, claims, damages, liabilities or expenses
(including in settlement of any litigation, if such settlement is effected with
the written consent of Purchaser, which consent shall not be unreasonably
withheld) incurred by Purchaser or its directors and officers (whether or not
involving a third party claim) insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of Purchaser to
comply in a material respect with the covenants and agreements contained in this
Agreement or (ii) the material inaccuracy of any representation made by
Purchaser in this Agreement; provided, however, that Purchaser will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) the failure of the
Company to comply with the covenants and agreements contained in this agreement,
(ii) the inaccuracy of any representation made by the Company in this Agreement
or (iii) any act or omission of the Company.

          7.3.3 Indemnification Procedure

          (a)

Promptly after receipt by an indemnified party under this Section 7.2 of notice
of the threat or commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7.2, promptly notify the indemnifying party in writing of the claim; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.2 or to the
extent it is not prejudiced as a result of such failure.



          (b)

In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.2 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:



                    (i)

the indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party representing all of the indemnified parties who are parties
to such action) or



                    (ii)

the indemnifying party shall not have employed counsel reasonably satisfactory
to the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. Notwithstanding the provisions of this Section 7.2,
Purchaser shall not be liable for any indemnification obligation under this
Agreement in excess of the amount of net proceeds actually received by the
Purchaser from the sale of Securities pursuant to such registration statement.



          7.3.4 Contribution

If the indemnification provided for in this Section 7.2 is required by its terms
but is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party under this Section 7. in respect to any
losses, claims, damages, liabilities or expenses referred to in this Agreement,
then each applicable indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of any losses, claims, damages,
liabilities or expenses referred to in this Agreement in such proportion as is
appropriate to reflect the relative fault of the Company and Purchaser for such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7.2.3, any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. The provisions set forth in Section 7.2.3 with
respect to the notice of the threat or commencement of any threat or action
shall apply if a claim for contribution is to be made under this Section 7.2.4;
provided, however, that no additional notice shall be required with respect to
any threat or action for which notice has been given under Section 7.2 for
purposes of indemnification. No person guilty of fraud shall be entitled to
contribution from any person who was not guilty of fraud.

          7.3.5 Limitations

This Section 7 provides the sole and exclusive remedy for any breach by a party
of any representation and warranty contained in this Agreement. No indemnifying
party shall be liable to an indemnified party and its directors and officers for
any special, incidental, indirect, consequential or punitive damages. No
indemnifying party shall have any liability under this Section 7 with respect to
any claims concerning breaches by that party of representations and warranties
for an amount exceeding in the aggregate $1,500,000.

8. Brokers

Each party to this Agreement agrees to indemnify and hold harmless each other
party from and against any liability for fees, commissions or similar payments
due to any broker, finder or other person or entity acting on its behalf in
connection with the transactions contemplated hereby.

9. Notices

All notices, requests, consents and other communications under this Agreement
shall be in writing, shall be mailed by first-class registered or certified
airmail, confirmed facsimile or nationally recognized overnight express courier
postage prepaid, and shall be delivered as addressed as follows:

          (a)

if to the Company, to:



Exabyte Corporation
2108 - 55th Street
Boulder, Colorado 80301
Attention: Legal Department
Facsimile: (303) 417-7142

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

          (b)

if to Purchaser, at its address as set forth on the signature page to this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.



Such notice shall be deemed effectively given upon confirmation of receipt by
facsimile, one business day after deposit with such overnight courier or three
days after deposit of such registered or certified airmail with the U.S. Postal
Service, as applicable.

10. Modification; Amendment

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and Purchaser.

11. Termination

This Agreement may be terminated at the option of either party as to all of the
parties' respective obligations hereunder if the Closing has not occurred on or
before 30 days after the date of this Agreement.

12. Headings

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

13. Severability

If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

14. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware and the federal law of the United States of America.

15. Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party to this Agreement and delivered to the other
parties.

 

 

[Rest of Page Left Intentionally Blank]

In Witness Whereof

, the parties to this Agreement have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.



Exabyte Corporation

By /s/ Tom W. Ward
Name: Tom Ward
Its: CEO & President

 

 

 

Imation Corp.

By: /s/ Frank Russomanno
Name: Frank Russomanno
Title: President DS&IM

Address:

1 Imation Place
Oakdale, Minnesota 55128